YATES, Judge,
concurring specially.
I agree with the majority that the discrepancy in pay between former vocational-shuttle drivers and the plaintiffs does not violate § 16-8-10, nor does it amount to an equal-protection violation. The voca*837tional-shuttle drivers were paid an extra “half-contract” to compensate them for additional duties. The Board has never paid more than “one contract” to new drivers who did not run the vocational shuttles and none of the plaintiffs have ever driven a vocational shuttle. Continuing to pay the former shuttle drivers at a “contract-and-a-half” until their retirement or dismissal does not constitute an equal-protection violation, because it maintains the status quo and deters economic losses that could occur if fair-dismissal hearings were held.